Citation Nr: 1430487	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-23 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an inguinal hernia, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Previously, the matter was before the Board in January 2013, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ did not comply satisfactorily with the January 2013 Board remand orders, and thus an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.  

Previously, the matter was remanded to allow the Veteran to submit a new release for private medical records, and to obtain an etiology opinion concerning his inguinal hernia.  Initially, though the April 2014 supplemental statement of the case suggests that the AOJ mailed a letter on March 1, 2013, with an attached VA form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs, requesting that he provide a release for his private medical treatment records, there is no copy of that document in the claims file or in the Virtual VA or Veterans Benefits Management System (VBMS) electronic records.  As such, especially considering the post-remand discrepancies concerning the Veteran's address, it is not clear that the letter actually went to him as indicated.

The matter also must be remanded because the medical opinion obtained on remand is inadequate.  While the December 2013 examiner addressed the possible relationship between the inguinal hernia and the service-connected postoperative residuals of a hemigastrectomy and vagotomy with dumping syndrome and pancreatitis, the examiner failed to address the question of whether the hernia was caused by or aggravated by the Veteran's service-connected low back disability.  As noted in the prior remand, a January 2004 letter in the file, from Dr. M.K.S., suggests that the Veteran's hernia developed at the same time as his September 2002 back injury, for which he was subsequently granted service connection.  In requesting this addendum opinion, the Board emphasizes that there must be an adequate rationale in support of any opinion proffered.  Merely stating that a hernia and a low back disability have different pathologies is not sufficient under the law.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The opinion provided must also address the relevance of the January 2004 letter from Dr. M.K.S. concerning the timing of the onset of the hernia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete VA Forms 21-4142 authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his inguinal hernia.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  After obtaining any available treatment records, return the claims file to the medical professional who provided the December 2013 opinion for an addendum addressing the etiology of the appellant's hernia.  Access to the claims folder, a copy of this remand, Virtual VA and VBMS must be provided to the medical professional providing the requested opinions.  The examiner must specify in the report that the claims file, Virtual VA and VBMS records have been reviewed.

Based on a comprehensive review of all the evidence, the examiner must state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's inguinal hernia is etiologically related to his service-connected low back disability.  The January 2004 letter from Dr. M.K.S., located in Volume 2 of the claims file, must be addressed. 

The examiner must also opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's inguinal hernia is permanently aggravated by his service-connected low back disability.  

If aggravation is found present, the examiner must address: (1) the baseline manifestations of the Veteran's inguinal hernia found present prior to aggravation; (2) the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability, based on medical considerations.

The examiner must provide complete reasons and bases for any and all opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented his consideration of the claims files, Virtual VA and VBMS.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO must then readjudicate the Veteran's claim.  Should any benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

